Citation Nr: 1638488	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-30 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder disorder

2.  Entitlement to service connection for an acquired psychiatric disorder.  



REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that the Veteran's appeal originally included a claim for service connection for tinnitus.  However, in an October 2012 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent evaluation, effective October 27, 2008.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's October 2012 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

In several prior rating decisions, the RO denied service connection for different mental health disorders.  The Board notes that the issue on appeal was narrowly characterized by the RO as entitlement to service connection for posttraumatic stress disorder (PTSD).  However, in light of the Veteran's claim, his June 2010 notice of disagreement, the medical evidence of record indicating diagnoses for several other psychiatric disorders, and the earlier claims for other mental health conditions, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).  

In this regard, the RO has previously denied service connection for nervousness, PTSD, schizophrenia, and other mental health disorders.  The RO originally denied a claim for service connection for nervousness in March 1973 and denied a claim for service connection for schizophrenia in December 1980.  In July 1986, the RO administratively denied the Veteran's May 1986 claim for service connection of a mental condition, citing a lack of new and material evidence received since the March 1973 rating decision.  The Veteran again filed to reopen the general claim for a mental condition in December 1995, and the RO administratively denied that claim in January 1996.  In August 1998, the Veteran filed a specific claim for PTSD, as well as a more general claim for a mental health condition with symptoms of depression.  The RO denied the claim for service connection for PTSD due to a lack of diagnosis in a March 2000 rating decision and denied service connection for a mental health condition based on a lack of new and material evidence.  Finally, in April 2005, the Veteran filed a claim for a mental health condition, and the RO denied service connection for schizophrenia based on the lack of new and material evidence in a September 2005 rating decision.  Each of these rating decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103.  

Normally, prior final rating decisions would necessitate addressing the threshold question of whether new and material evidence has been submitted.  However, in the course of developing the October 2008 claim currently on appeal, the RO received the Veteran's service personnel records in April 2010.  These service personnel records are clearly pertinent to the claim for service connection for a psychiatric disorder, as a private psychiatrist relied heavily on the Veteran's pattern of behavior documented in the service personnel records in his favorable March 2016 opinion.  Accordingly, 38 C.F.R. § 3.156(c) applies, and the claim for service connection for an acquired psychiatric disorder will be reconsidered on the merits.  
Moreover, since the October 2012 statement of the case, the Veteran submitted a private medical opinion in support of his claim for service connection for an acquired psychiatric disorder.  However, the Veteran's attorney submitted a waiver of the RO's initial consideration of such evidence in August 2016.  38 C.F.R. § 20.1304.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, diagnosed as schizophrenia, that is related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as schizophrenia, was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384.  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in the decision below, the Board has granted the Veteran's claim for service connection for an acquired psychiatric disorder, which represents a full grant of the benefit sought on appeal for this issue.  Thus, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis


In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for an acquired psychiatric disorder.  

The Veteran's service treatment records show that he was provided an enlistment examination in March 1969 at which time he denied having a medical history of frequent trouble sleeping, nightmares, depression, excessive worry, and nervous trouble.  However, at his October 1972 separation examination, he did report having a medical history of frequent trouble sleeping, depression, excessive worry, and nervous trouble.  The examination report also referenced treatment through the mental health clinic two weeks earlier.  

Moreover, the post-service VA and private treatment records show treatment for schizophrenia dating back to at least October 1980.  VA treatment records dated in October 2008 also reference a hospitalization for a psychotic break due to schizophrenia immediately following the Veteran's separation from service in 1972.  

In addition, at the February 2016 hearing, the Veteran's wife testified that she had grown up across the street from the Veteran and knew him well prior to his service.  She indicated that she had noted a change in his personality following his military service.  The Veteran also testified that his psychiatric problems began while he was stationed overseas.  The Veteran and his wife further testified that he had ongoing psychiatric treatment through both VA and private mental health care providers since his separation from service.  

As discussed above, the Veteran submitted a March 2016 medical opinion in support of his claim.  That psychiatrist noted the Veteran's medical history, including his service treatment records and the treatment over the years since his November 1972 separation from service.  The psychiatrist also reviewed the Veteran's service personnel records and the Veteran's pattern of behavior while still in service.  He explained that prodrome is a term referring to the period of pre-psychotic disturbance representing deviation from the patient's previous experience and behavior.  He concluded that, while not recognized at the time, the Veteran's pattern of behavior clearly reflected the ongoing development of symptoms of schizophrenia in the form of prodrome.  That psychiatrist described the way that external stressors the Veteran experienced while stationed overseas led to the development of additional neurological, neuropsychiatric, and biochemical changes in the brain.  He clarified that these stressors eventually led to more significant clinical presentation of prodromal syndrome of schizophrenia while the Veteran was still in service.  

While there are recent private treatment records suggesting that the Veteran may have a diagnosis of PTSD, the September 2005, March 2010, and September 2012 VA examiners ruled out this diagnosis.  The March 2016 private psychiatrist agreed with these VA examiners, explaining that the external stressors the Veteran experienced while stationed overseas should be considered in the realm of PTSD, but are ultimately intermingled and interwoven with his gradually increasingly severe presentation of prodromal syndrome.  The March 2016 psychiatrist concluded that the external stressors the Veteran experienced while stationed overseas precipitated the escalation in severity of prodromal syndrome of schizophrenia.  

The Board finds that the March 2016 medical opinion is the most probative evidence of record, as it is factually accurate, fully articulated, and includes sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Based on the foregoing, the Board finds that service connection for schizophrenia is warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  In reaching this decision, the Board acknowledges that the Veteran has been intermittently diagnosed with other psychiatric disorders.  However, the benefit sought on appeal is granted in a manner consistent with the fact that the most probative evidence shows that the proper diagnosis for the Veteran's current psychiatric disorder is schizophrenia.  Indeed, the VA examiners, VA mental health care providers, the March 2016 psychiatrist offering the opinion on which this grant is based, and most of the private mental health care providers have all diagnosed the Veteran with schizophrenia.  



ORDER

Entitlement to service connection for schizophrenia is granted.  



REMAND

In his February 2016 testimony, the Veteran reported recent VA treatment for his right shoulder, indicating that he had both steroid injections and X-rays taken in February 2016.  However, the most recent VA treatment records in the electronic claims are dated in March 2010.  While it is not clear that treatment records since 2010 would address the question at issue (i.e., an in-service right shoulder injury or nexus to service), in Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016), the United States Court of Appeals for the Federal Circuit held that sufficiently identified VA treatment records must be obtained regardless of relevance.  As this Veteran has identified outstanding VA treatment records that are constructively of record, remand is required to obtain these treatment records.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any relevant, outstanding VA treatment records, to include any records dated since March 2010.  

2.  After completing the above action and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


